Citation Nr: 0612546	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable rating for pterygium.

2. Entitlement to service connection for a disability of the 
legs.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

4. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1970 to 
December 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 1999 the veteran appeared to have submitted a 
claim for medical expenses and thus the Board refers this 
matter to the RO for appropriate action.  

In June 2004 the Board remanded the issues for further 
development.  During the course of this appeal, a September 
2005 rating decision granted the veteran temporary total 
convalescence effective November 2, 1996 following surgery 
for excision of pterygium with conjunctival graft, right eye.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In an April 2005 statement, the veteran's representative 
indicated that there are outstanding VA medical records from 
January 2002 to April 2005 at the San Juan and Mayaguez VA 
medical facilities.  These records need to be obtained and 
associated with the claims folder.  The veteran has been 
awarded Social Security Administration (SSA) benefits and 
thus these records also should be sought.

Under VA law and regulations, when a veteran suffers 
additional disability as the result of VA training, hospital 
care, medical or surgical treatment, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  While it 
doesn't appear that the veteran would be entitled to § 1151 
benefits due to his November 1996 surgery, he and his 
representative have claimed that various VA procedures, 
including ones in December 1992, May 1993, December 1995 and 
August 1997 have caused additional disability in his right 
eye.  Clarification is needed from the veteran as to which VA 
examination, hospital care, medical or surgical treatment he 
is claiming caused additional disability to his right eye.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
increased rating and § 1151 benefits, he was not provided with 
a VCAA notice letter as to the evidence that would be 
considered new and material to reopen his service connection 
claim for an acquired psychiatric disorder, to include PTSD.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
The letter should also inform the veteran 
of evidence that would be considered new 
and material evidence to reopen his 
service connection claim for an acquired 
psychiatric disorder, to include PTSD.

2.  The veteran's medical records from 
April 2002 to the present from the VA 
medical facilities in San Juan and 
Mayaguez, Puerto Rico, need to be obtained 
and added to the claims folder.  

3.  The RO should obtain from the SSA 
copies of determinations regarding the 
veteran's claim for disability benefits, 
along with the underlying medical records 
associated with such determinations.  

4.  The veteran should be contacted and 
asked to clarify his § 1151 claim for 
benefits.  He should specifically indicate 
which VA examination, hospital care, 
medical or surgical treatment he is 
claiming caused additional disability to 
his right eye.  All relevant dates and 
locations are to be provided.  Afterwards 
any outstanding pertinent medical records 
are to be sought and included in the 
claims folder.  The veteran should sign 
the appropriate authorization form for 
private medical records to be obtained.  

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






